Ol=F!CE   OI= THE ATTORNEY     GENERAL   OF TEXAS      .   ._

                                       AWWIN




        honorableJ. S. ?kmMcort
        :100utivo Dlroctcr
        $tste %e;;i:rt-,rJ::t
                           of ZubIic    hlfsre
        :.u tin, Texas




        Snd FTW?ti.CCtS
        pertmnt or 3u
        the Eouse of 2
        duct the iAVS
        is set    but'ln




                                   investigctors    n:1d Eu&Xl'v lsora
                               !Jivisloilara allspd to have bcon
                               treating  old cgs assistxico eppli-
                             criminstin~  betnocn nppllcants; that
                             Q be cqm~3rec? t0 SubpdIa  XitA3SS0S,
    5
                             3n and faotual eviCenc0, 00:22!aAd the
.
                brinEin& b&ore it of such records of the Cld &a
                Aszistr\noeComisoiim ac it nay &en f&t and pro-
                perf nnd thatiw.Sd comlCt0?, irtzddltinn to con-




            .     .
..
     5%
                                                                                  t-r
                                                                                  3 d




                ppornble 5. S. Zurohison, pa@   3


                tasadand appeared before the Gomittoe butrofuged to an&r
                rertalnquestions propounded to hi&     The witness after being
                r;restedundcr.a oomittzent issued by the Lieutenant Governor
                a,edout a writ of habeas corpus whioh was @antQd by a mmber
                cf the Court of CrIminsl Appasls Gnd the case via0 set down for
                :oarlng.    It was conte;:Uedby the Relator that ono branch of
                tielegislaturehad no cuthoritg~toappoint a oomIttee and au-
                (:orize, it to.oonduot an InvcetIS.atlonfor the purpose of ob-
                ~~ininSinfositaticn  and nakIn(irscomendations and that If such
                ;ovcrexisted, it oxisted in the Ls&slature as a whole and would
                rakethe concurrent aotion of both Rouses, tog&ho? Viiththe ap-
                ;rovalof the Governor, to give life and validity to an InvestI-
                tatinScomittee,      In holding that either Rouse zaayappoint
                oomfthx%3 to conduct investigations,the Court, through Judge
                Earper,said:
                           n* * * Soct~ion37,.ort. 3,'oP the Constitu-
                   tion provides that 'no bIllsha    be considered un-       I
                   1eSS it has first been referred to a comIttea,* eto.
            ,      Does this mean a comittee appointed byauthority of
                   both houses? Since the organizationof our govarme&
                   each branoh of the Legislature has assmed authority
                   to appoint Its om oozmittcee,without the concurring
                   action of the othor branch, and our Supre::.sCourt in
                   the case-of Day Land'& Cattle Coapony, v. State, 68
Tex. 544, 4 S, 3. (373,hol&s, 'The aaav:erof the do- .
                   fendant ellegsd that the act OS IFebruary25, 1879, was
        ,          never legally passed, In that.the bill~vms not referred
                   to a ootittee of eaoh house before it was acted upon,
        ,          The anaviorshows that ~thobill vtaareferred to a com-
                   mittee by the Senate, who rcportod upon it favorsbly
                   before the Sonata aotod upon it; but that it won not
                   referred to a cormnitteeby the Douse of,Represontc,tives
                   before that body acted upon it, Ths Constitution pro-
                   vidas that 'no bill shall be considered unless it has
                   been first referred to a cozimitteeana reported thereon.'
i       ’          Conat; art. 3, section 7. This-does not in terms re-
    .              quire a bill to be referred to a committee by each
                   house before it oan become a levr. The requirensnt
                   is that a bill shall be "referred to a co.znitteeand
                   reported thereon' before It shall be considered. This,
                   from the averments of the enswr, was done, and we osn-
                        .
        EosoXableJ. s. Uurchison, page +%



              not, under the wording of the Constitution, say
              that nore than this was necesssry.'
                     Y&us It Is seen that, when a bill Is re-
              ferred to a comittee oreated by the Ssnr?tealarm,
              It hm been held a sufficientcozplience with sec-
              tion 37 PP article 3, thus rocoypizin~ the right
              of each branoh of the Legislature to appoint Its
              own co.mlittees;and section 11 of~article 3 semi-
              fioallg provides that 'each house nay detertine ; .
              the rules of ifs em Proceedings,'and if the
              Sonata in the exercise of its aiscretion dec.3it
              esaentisl to aapnirt a comittce to rather inform-
              tion and report beoi-reoo.~~~endstIons
                                                   In rep*ardTaothe
              enactment of lam, wo think it had the povjerand au-
              thority. This has been the oonstruotionof our Con-
              stitution by all of our LsgislaturosIn the past, the
              oonstruction that the Congress of the United.States
              has given to the power possessed by eaah branch there- I
        4     of, afidthe oonstruction of the poWers of eaoh'branch
              of the Legislature In aliiostevery state'in tho Union,
I             In the absence of oonstitutionalInhibition; and xe           .
              hold that the Senate had the authority and pouer to
              create the aomittee and authorIze,Itto gather In-
              formation and m&e reaomendntions on all subjects
              upon whIoh the Lcflislaturewould have the right to
              oneot laws. * * *q: (Underscoringours}
    I
                      The facts In Terre11 vs. Bin& 118 ‘hex. 237, 14 S.
    1   'f;*(Zd) 786, show that a tax surveysoomittea w~asoreated by a
        JointResolution by the 40th Legislature to colleot Information
        -necessaryto the revision of the tax lous of the State. Tha
        ' esolution'providedt,hatthe members of the ComIttee were to
        %e paid Ten ($10.00) Dolltirsper day for aach day they served.
        ~PPellce,as a citizen and taxpayer sought to enjoin the C&p-
        trollerfroraIssuisC warrants to the comittec msmbws beoausa,
i '     yeshe contended, the Comittee was unconstitutionaland void.
 .       h spsakinf:of the xi&t of each Rouse to appoint i.nvestiCating
        fmmittces, t&e court said:



                  .
            EonorableJ. S. Xurchison, page.5              _'


                        -n* * * fn declaring, in section 11 of article
                  3, that 'eaoh house may determine the rules of its
                   own proceodings,r the Constitutionplslnly delegates
                  to each hope the choice cf methods for the nose ea-
                  vantogeous use of its fur&ions in the exeroise of
                   the stz~te's'legislativepovier,'which ?.        r




             :,,orable
                     y.‘% t-!urohdson,.
                                    page 6




                               Tho above oited authorities clearly ostablieh tho
             ;o.iorand authority of the f:cuseof Xoprssentctlvcsto oppolnt
             ;cz.xfttees   to cocduct ,inveetit;etiosae.?d1n;ulriee into mtters~
             11throsgecrt to which 13&3latlon is 002t03pi3toa.         ti z?aking
             Its invaati.;3tion,    ocn.Por&nf,to the grovisiona of ,Eouzie $iz>le
             S~aolatl.on   :Ior71, such comlttee ~111 be clearly cotins with
             ‘dceeuthorityof Chc State.” The porxr rnatca~~in the I~OUCO
            iofBepr~se:~t~tiv~.~    hno, titour o~tiion, been lc~itlr~telyoxar-
            !tiredthrou,-hthe g,n,diux    of Eouse ::lzl;lo
                                                          &xiolution~No.71P. .%o-
            :om!ia~ly,,    it i3 our o;iuios?t!:atthe cmzittee so appointed is,
             llthillt&l MMllil??Of Seotfon 31, SWiiitV    Dill 3’0.~ ,90,46th legis-
             i:turo, “duly authorized by the State * * * to aako” an InaDeotlon
             Or tba rocozda wntionsd in ycur ODInion re~uoat.
                           The 8bovo coudl.uston:.Snot inoOnaiEt8nt      or inCOm-
            ;:tlblewith Attorney @aore     Opinion Ho. O-2432;:in Opiaion
    I
            FO. CJ-2432, tbo a_usstioaimd.er6onaidcr::tlon  ViflS ri!d!:sr under
            Aotioa 31 of Se:!atsBill Xo. 96, 66th :egisl~tu~re,       ah explogco
    I       Of tta Department of i?ubl~!.c
                                         ~:~;‘elf~~r&
                                                 oow1.dbe aozrolled to dia-
            01030tn court, in 0c,scsJ.nvol.vi!:~Frivato wrtioat my OS the
            f3ota Jr;& l:~form~~t~i~;i~.td    $2 c':tm rcc2?~:5 Or applicants
            $, or rocj.plantn of, old.~ago&%fstanc%r The oDinion is
            crbsrlyl&&ted to c-23?uestlon pr.x%~tsa there13 and sow
            tatpurportjto BGS:YO~0 question rs~nrdlsi:tha rl,?ktof Stste
            affioo?ato insyloctold o$e aaai,stailo6
                                                  records :LIconnection
\
            rltht!wir official dutiei.
                                                      Yours very truly